                                                       LAW OFFICES OF
                                                  THOMAS F. LlOTTI, LLC
                                                600 OLD COUNTRY ROAD - SUITE 530
                                                  GARDEN CITY, NEW YORK 11530

                                                     TELEPHONE: (516) 794-4700
                                                      FACSIMILE: (516) 794-2816
                                                       WEBSITE: www.tliotti.com
THOMAS F. LlOTTI1-


LUCIA MARIA CIARAVINO.                                                                                     JEAN LAGRASTA

SARA V. SALMERON                                                                                           ELLEN LUXMORE
*Also Admitted in CT                                                                                       Paralegals



KATURIA O'AMATO
Of Counsel
                                                      Sent via ECF only

                                                                     September 4,2019

             Hon. Colleen McMahon
             Chief Judge
             United States District Court
             Southern District of New York
             Daniel Patrick Moynihan U.S. Courthouse
             500 Pearl St.
             N ew York, NY 10007-1312

             Re:       Cummings v. The City of New York, et al
                       Case No.: 19-cv-07723-CM
                       Plaintiff's Opposition/Responsive Papers Due: 09/0612019

             Dear Judge McMahon:

             My office represents the plaintiff, Patricia Cummings, in connection with the above-referenced
             action.

             I am writing to respectfully request a two (2) week extension of time for the plaintiff to file and
             serve opposition papers to the multiple motions to dismiss made by the defendants. There are
             currently four (4) motions to dismiss the plaintiffs complaint made on behalf of:

                       (1) the "City" defendants (consisting of The City of New York, New York City
                       Department of Education, City of New York Office of Special Investigations,
                       NYC Mayor Bill DeBlasio, Giulia Cox, Courtney Ware, Councilman Jumaane D.
                       Williams and Councilman Daniel Dromm);

                       (2) defendants Daily News, L.P. (sued herein as New York Daily News) and Ben
                       Chapman;



                                                          Page 1 of 2



<l>Fellow, American Board of Criminal Lawyers
LA W OFFICES OF THOMAS F. LIOTTI, LLC
September 4,2019

To:     Hon. Colleen McMahon, Chief Judge
        United States District Court - Southern District of New York

Re:     Cummings v. The City of New York. et al
        Case No.: 19-cv-07723-CM


        (3) defendants Dr. Andre Perry and The Hechinger Report a/kJa Hechinger
        Institute On Education And The Media; and

        (4) defendant Lenard Larry McKelvey a/kJa Charlamagne Tha God.

As there are numerous defendants, the plaintiff must address and oppose the specific allegations
made by each defendant in support of hislher/their motion to dismiss. This is a very intricate case
involving violations of the plaintiffs civil rights and libelous and slanderous accusations made
against her.

Further, my firm has had a congested court appearance calendar and depositions. My Associate,
Lucia Ciaravino, Esq., who is assisting me in this matter, is scheduled to continue a trial
tomorrow, September 5, 2019, in the Nassau County Family Court, in the matter of Alisa Jones
v. Michael Jones, File No. 607346, Docket No(s): F-06794-18/18C and F-06794-18/19D.

Based on all of the foregoing, I respectfully request that the time for the plaintiff to submit
opposition/responsive papers to the multiple motions to dismiss be extended for two (2) weeks,
to and including September 20,2019, with the defendants time to submit reply papers extended
from September 25,2019 to October 9,2019. This is the first request for an extension of time
requested by the plaintiff.

There will be no prejudice to any of the defendants if this extension of time is granted to the
plaintiff. However, the penalty to the plaintiff will be unduly harsh if the extension is denied.

Thanking the Court for its consideration of this request, I am

                                                       Re ectfully,
                                                                                                -
                                                         ·r~
                                                       Thomas F. Liotti (TL 4471)
jml
cc: Counsel for Appearing Defendants (via ECF)


                                            Page 2 of 2
